48 F.3d 1227NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Loyd DICKINSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-16590.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Loyd Gale Dickinson, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion challenging his jury conviction for kidnapping.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255, and we affirm.


3
In his direct criminal appeal, Dickinson unsuccessfully argued that the district court improperly denied his motion for recusal.  See United States v. Dickinson, No. 85-1135 (unpublished disposition) (9th Cir.  June 6, 1986).  He sought to relitigate the same issue in his section 2255 motion.  A contention previously rejected on direct appeal cannot be the basis of a section 2255 motion absent an intervening change in the law or manifest injustice, neither of which are present here.  See Walter v. United States, 969 F.2d 814, 816-17 (9th Cir.1992);  United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985).  Accordingly, the district court properly denied Dickinson's section 2255 motion.


4
Dickinson also sought to disqualify the judge at the hearing on the section 2255 motion on the same ground that he asserted on direct appeal.  As before, we find no merit in the contention.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3